DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment and arguments filed 2/19/2021 have been carefully considered but are not persuasive.
The substitute specification filed 2/19/2021 has been entered.
Claims 1-4, 6-25 are pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-25 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to methods, systems and computer program products for identifying a cancer treatment.

Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 1, 23, 24 and 25 are independent claims.  Claims 23 and 24 are system claims, claim 35 is a computer product claim. Claims 1, 23 and 25 recite similar limitations in the same order; claim 24 changes the obtaining step to recite the "wet steps" but the abstract limitations are the same, and therefore only claim 1 is referred to here for clarity.
Mental processes recited in claim 1 includes:
"converting the RNA expression data to gene expression data" (mental process: observing counts mapped to genes and converting them to gene expression levels; alternatively a mathematic concept: an algorithmic step of assessing counts mapped to gene regions and calculating gene expression levels from them);

The following limitations in claim 1 claiming a law of nature include:
-the naturally occurring correlation between levels of gene expression in a tumor sample of a patient to the phenotype of treatment-susceptibility, for the identification of a treatment of the cancer. (a natural law, a naturally occurring genotype-phenotype correlation)
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1, 23-25 recites the additional element that is not an abstract idea: “obtaining a first biological sample of a tumor" "extracting RNA" "enriching the extracted RNA for coding RNA" "sequencing...the enriched RNA" "obtain the RNA expression data” which are each a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any 
	Claims 23-25 also recite the additional non-abstract element of  “systems” comprising a sequencing platform (23 only), a processor, computer readable storage media, and a display.  Claim 1 employs a sequencing platform.
	The claims do not describe any specific computational steps by which the “computer parts” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer such as the processor, or memory are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	With respect to the natural law, the additional limitations of the claims are insufficient to integrate the judicial exception into a practical application. The independent claims do not provide active steps of applying a particular treatment for the cancer or tumor. Dependent claim 2 recites "administering the identified cancer treatment to the subject" which is insufficient. No particular treatment is disclosed- no pharmaceuticals, steps of radiation, et al are positively and actively recited with any specificity.  Dependent claim 15 recites generic categories of treatment with no particularity.  To integrate a judicial exception into a practical application, any treatment or prophylaxis limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The treatment must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))

	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1 and 23-25: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Macosko (2015) and Vento-Tormo (2018) each disclose methods of obtaining samples, extracting RNA, enriching for coding RNA and then sequencing the enriched RNA on at least one sequencing platform to obtain RNA expression data which can be then directed to a computer or obtained from the sequencer.  (Macosko 2015 Fig 1 and 2, and supplemental methods; Vento Tormo 2018 Fig 1, supplemental tables 1, 2, extended data figure s1 etc) As previously set forth, the prior art Illumina, 10xGenomics et al.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1, 23-25:the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Macosko (2015) and Vento-Tormo (2018) and the previously cited See et al.  each provide systems comprising sequencing platforms, processors, memory and displays.  These systems are designed for the same steps of removing bias from gene expression data.  Therefore, these computing elements are routine, well understood and conventional in the art.  The specification also notes that sequencing platforms and associated systems are commercially available and widely used from a variety of companies such as Illumina, 10xGenomics, et al.. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer plus a commercially available sequencing platform.  Therefore, the computer components constitute no more than a general link to a technological environment, which is 
	With respect to claims 1, 23-25: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  The prior art Macosko (2015) and Vento-Tormo (2018) each demonstrate that the additional data gathering and computing elements are routine, well understood and conventional in the art.  The generic recitations of claims 2 and 15 fail to provide a specific active step of treatment with a particular treatment regimen- they merely recite well known categories of cancer treatment modalities.  These limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c).)
	Dependent claims 2-4, 6-22 have been analyzed with respect to step 2B. Dependent claims 3, 12-13, 16-20 relate to the data gathering discussed above.  Dependent claims 4, 6-11, 14-15, 21-22 are each directed to additional abstract limitations as discussed above.  Dependent claims 2, 15 relate to the expression of the law of nature.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each 
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant's arguments
	Applicant’s arguments as to the nature of the judicial exceptions encompassed by the claims are not persuasive.  The steps clearly encompass both a natural law, and a mental process  (mathematic concept) of a correlation between datasets. “The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); An example of using a computer as a tool to perform a mental process “is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental 
See MPEP 2106.04(a)(2) subsections I-III: “a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989)… Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea)”
Naturally occurring correlations between DNA and naturally occurring phenotypes clearly fall within the category of a natural law.  MPEP 2106.04(b)(I): “The courts have identified the following concepts and products as examples of laws of nature or natural phenomena: iii. a correlation between variations in non-coding regions of DNA and allele presence in coding regions of DNA, Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1375, 118 USPQ2d 1541, 1545 (Fed. Cir. 2016); iv. a correlation that is the consequence of how a certain compound is metabolized by the body, Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012); v. a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017)… xi. the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, Vanda Pharmaceuticals Inc. v. West-Ward specifics of how to use the claimed formula informative when deciding that the additional elements in the claim were insignificant post-solution activity and thus not meaningful enough to render the claim eligible. Parker v, Flook 437 U.S. at 589-90, 198 USPQ at 197.”  The MPEP addresses treatments and prophylactics in MPEP2106.04(d)(2): “the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration.”
The additional limitations in the claims, individually and in the claims as a whole were found to be insufficient to provide an inventive concept, as they all are routine, well-understood and conventional activity.  The Examiner provided evidence in the art as to their insufficiency satisfying the requirements under Berkheimer v. HP, Inc., 881 F3.d 1360, 1368, 125 USPQ2d 1649 1654 (Fed Cir 2018). MPEP2106.05(d).  
	Applicant’s arguments as to an improvement to the technology have been considered but are not persuasive.  The limitations in addition to the judicial exceptions fail to integrate the exception into a practical application, and fail to provide an inventive concept.  The elements of data gathering, and the computer related elements have been shown to be insufficient. With respect to the laboratory-based data gathering, these routine, standard methods are insufficient:  
No evidence of an improvement has been provided, nor is it clear that all of the necessary and sufficient steps for achieving that improvement are present in the claims.  The removal of bias from a gene expression set requires more than the removal of a single gene’s worth of expression data.  The specification sets forth many steps between the retrieval of the sequencing data and the final result of bias-corrected data, including trimming, CG correcting, alignment and mapping, binning, et al. The step of identifying the treatment from the bias-corrected data similarly requires particular calculations not set forth in the claims.  For such allegations of improvement to be successful, the minimally sufficient set of steps required to achieve the improvement must be present in the independent claims. MPEP 2106.04(d)(1): “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))... In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).  The Examiner has considered the additional limitations alone, and in combination with the judicial exceptions, and still found the claims ineligible for the reasons cited in the rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "instructions that...cause the processor to perform: obtaining the RNA expression data...converting the RNA expression data to gene expression data...removing gene expression 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23-25, Claim limitations “instructions that...cause the processor to perform: obtaining the RNA expression data...converting the RNA expression data to gene expression data...removing gene expression data for at least one gene selected from the group consisting of...to produce bias-corrected gene expression data; and identifying a cancer treatment..." in claim 23, 24 and 25 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The "instructions performed by the processor" is the generic placeholder, and each specific step is a specialized function of that programmed processor. 
Claims 23-25 fail to particularly point out and distinctly claim the structures, algorithms or step-by step processes by which each specialized function is to be performed.  The claims fail to set forth the specific steps required for conversion of RNA expression data to gene expression data.  No specific link of a particular structure, algorithm or step-by-step procedure is provided in the specification which could provide the specialized function of converting the data as required.  While the claims are read in light of the specification, limitations from the 
The claims fail to set forth the specific steps required for removing at least one gene to produce bias corrected data.  No particular steps for identifying the proper gene expression information to be removed are provided. No specific link of a particular structure, algorithm or step-by-step procedure are provided in the specification which could provide the specialized function of providing bias-correction of the data as required.  The specification sets forth a variety of potential or optional steps however the minimally sufficient set of steps which provide the adequately bias-corrected data are not specifically identified and linked to the claims. While the claims are read in light of the specification, limitations from the specification cannot be read into the claim.  
The claims fail to set forth the specific steps required for identifying a cancer treatment using the bias corrected data.  No specific link of a particular structure, algorithm or step-by-step procedure is provided in the specification which could provide the specialized function of manipulating the bias corrected data to select an appropriate cancer treatment as required.  The specification sets forth a variety of potential or optional steps however the minimally sufficient set of steps which provide the association between the data and the treatment are not specifically identified and linked to the claims. While the claims are read in light of the specification, limitations from the specification cannot be read into the claim.  
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-4, 6-25 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are unclear.  In claim 1, the claim fails to particularly set forth the steps required to convert the RNA data to gene expression data.  It is unclear what particular processes applicant intends to fall within the scope of the term "convert" in this context, as it appears not to be merely a single step process.  A review of the specification suggests that multiple steps such as mapping, alignment, quality control, annotated information assessment, etc all may need to be applied to the RNA expression data to obtain gene expression data.  Further, the term "bias" appears to affect multiple steps within the method beyond removing the expression data of a single gene or gene family, and that additional steps are required to actually obtain fully "bias corrected gene expression data" as required.  The claim 
	Further in claim 1, the metes and bounds of the term "identifying a cancer treatment for the subject using the bias-corrected gene expression data" are unclear.  The limitation fails to particularly point out and distinctly claim how the data is to be used to make the identification.  A review of the specification suggests that certain statistical processes are applied to the gene expression data that then provides correlation to a list or set of treatments.  One of skill would not be apprised as to the specific manipulation steps which allow for an accurate selection of a treatment for the subject.  The claim fails to set forth the minimally sufficient set of steps which take the bias corrected gene expression data and then somehow identify a relevant treatment.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	Further in claim 1, the metes and bounds of the gene families added to the "removing" step are unclear.  The specific sequences which may be linked to the gene names listed within are not clearly identified. Claims 6-7,9 and 10 name gene groups or particular gene games. The metes and bounds of each gene group are unknown. The specification does not provide a limiting definition of what genes make up each listed family.  The claim fails to specifically set forth all genes to be assessed and removed for each gene group listed. The metes and bounds of “a family of genes selected from the group consisting of...interleukin encoding genes,” for example, are unknown. Similarly the claims fail to set forth specific genes intended to fall within the scope of “histone-encoding genes, mitochondrial genes, interleukin-encoding genes, collagen encoding genes, B-Cell receptor genes and T-cell receptor genes…” The claim fails to set forth what some embodiments the at least one gene comprises….” This appears to imply other embodiments which may comprise other genes which may fall within the scope of each family name (either known or presently unknown). The groups listed in claim 10 are not even particularly attributed to a gene family, but describe functional characteristics such as pseudogenes, miRNA, retained introns, antisense RNA etc.  These categories do not specify a particular sequence or a set of sequences linked by a core structure.  Their metes and bounds are unknown. The specification states at page 9 (and again at page 62) “In some embodiments, information (e.g., sequence information) for one or more transcripts for one of more of these types of transcripts can be obtained in a nucleic acid database (e.g., a Gencode database, for example Gencode V23, Genbank database, EMBL database, or other database)” however these are not static sources of unchanging information, nor are they a definition of specific sequences intended to fall within the scope of the claims. 
Each of the gene names of claims 1, 6, 7 and 10 further encompasses natural transcripts with promoters, introns, exons, et al. The claims do not specify whether any other nucleic acid sequences are encompassed such as processed transcripts without introns, individual exon sequences, individual promoter sequences, sequence variants, insertions, deletions, fusions, rearrangements, probes, primers, fragments etc. The specification does not provide a limiting definition as what sequences are to be included within the scope of “at least one gene selected from:” which is then to be used to subtract or delete information from the gene expression data. As such, one of skill would not be apprised as to the particular sequences to be removed or deleted from the gene expression data.

	The metes and bounds of claim 11 are unclear.  The claim sets forth "annotating" the RNA expression data, without actually indicating what the annotations are to represent, nor where the data is to be annotated.  No class of information, or type of database is set forth.  One of skill would not be apprised as to the type of annotation or what to annotate without particular steps or instruction.  The specification at page 63 suggests that information from known reference human genome sequences is to be added to the file, however the claims do not recite any reference information, nor a file format structure which would accept such annotation. Similarly the specification at p64 suggests information regarding alignment is to be part of the annotation, as well as features known in reference genomes such as open reading frames, or coding regions but as above the claims fail to recite any reference information, and do not set forth a file structure capable of accepting annotation.  
	The metes and bounds of claim 14 are unclear.  The limitations to determining the required levels are unclear, as the steps for calculating or deriving each of the particular gene group expression levels are not set forth. Claim 14 recites a variety of “gene groups” which are “associated with cancer malignancy” or “cancer microenvironment” without actually identifying 
	The metes and bounds of claim 21 are unclear. It is unclear what the “asserted information” “asserted source and/or “asserted integrity” are intended to encompass. The metes and bounds of “asserted” are unclear in this context. It is unclear how to determine if the processed data “matches the asserted information”.  The specification provides a variety of databases which may or may not comprise information which applicant intends to fall within the scope of these terms, however without an indication as to what actual information is being qualified or compared, the claim remains indefinite.  The metes and bounds of the processing are unclear, as what applicant intends to modify or change within the data by processing is not set forth.  Further, the claims do not provide a file structure such that any annotations or additions can clearly be made.


These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The particular algorithms, mathematic concepts or step by step directions for performing each specific function as listed are not provided and clearly linked to any structure. For example: the specific mathematical procedures, algorithms or step by step directions which cause the processor to identify a cancer treatment for the subject based on the bias-corrected gene expression data are not clearly disclosed or particularly pointed out by the specification.
The specification provides certain box charts /flow charts with results based language which does not actually describe how the step is actually accomplished. The specification provides a variety of embodiments of workflows which could be used, but fails to clearly set forth and particularly identify any particular set of actions which are to be taken to identify the 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C.112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 USC 112(a). see MPEP 2163.03, subsection VI.”
Applicant's arguments:
th limitations, the claims fail to provide the proper structures, algorithms or specific processes which the generic “instructions” are to provide to the generic “processor.”  The specification fails to link specific sets of instructions to each specialized function that has been identified.  Amending the rejected claims (23-25) to clearly set forth particular positive active limitations supported by the specification which carry out the specialized functions may obviate these rejections. Similar amendments made to claims 1-4, 6-22 to address the remaining rejections under 35 USC 112(b) to clearly point out and distinctly claim the steps required to achieve the stated goals may obviate those rejections as well.
New Grounds of Rejection
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4, 6-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (2019) in view of Luecken (2019), further in view of Macosko (2018).
Woo et al. (July 1, 2019) genomic data analysis workflows for tumor from patient-derived xenografts (PDX): challenges and guidelines. BMC medical genomics, vol. 12:92, with supplemental information, 53 pages.
Leucken, M. et al. (1 June 2019) Current best practices in single-cell RNA-seq analysis: a tutorial. Molecular Systems Biology vol 15:6 e8746 23 pages.
	Macosko et al. (2015) Highly Parallel genome-wide expression profiling of individual cells using nanoliter droplets. Cell vol 161, with supplemental information, 51 pages.
Woo discloses the steps of claim 1, providing samples from tumors, which are then processed for RNA expression.  The process of Woo for extracting the RNA also provide enrichment by polyA enrichment (pages 3-4).  The enriched RNA are subjected to sequencing on at least one sequencing platform such as the Illumina HiSeq (supplemental methods).  Data obtained from this step is RNA expression data.  This data is then subjected to the RNA expression workflow (p8, gene expression workflow, Fig 4 RNA-seq pipeline). Woo teaches the removal of non-human genes in this process as one step in bias correction.  The bias corrected gene expression dataset is then used to select a cancer treatment once a lymphoma classification has been applied (Discussion).

	Luecken et al provide a tutorial of computer workflows which can be used to analyze data resulting from RNA-seq experiments, including for gene expression data.  Luecken provides in depth analysis of sources of bias in RNA-seq raw data, gene expression data and DE (differential expression) data, as well as a variety of means to correct the data for those biases.  Pre-processing of raw data, quality control, and normalization are discussed beginning at page 3. Luecken indicates that in pre-processing and quality control, some data which fails to meet a threshold are removed from the dataset.  These outliers comprise dying cell data, data from cells with broken membranes, or doublet cells.  These removals are not based on the gene name, but on counts per barcode, genes per barcode, and the fraction of mitochondrial genes per barcode (p3).  Luecken states that filtering out genes that are not expressed in more than a few cells is appropriate as they are not likely to be informative (p3).  Luecken further directs the removal of ambient gene expression data, which comes from counts not originating from a barcoded cell, but from some other lysed cells in the sample contaminating the cell suspension prior to library construction (p4). Once pre-processing and QC are finished, steps of normalization are applied to the remaining data (p5).  Some steps of normalization can comprise: CPM, which has a step of excluding genes that account for at least 5% of the total counts in any cell; or “scran” which has steps of pooling cell data, and keeping only the top 50% of the variability;  batch corrections which remove data affecting inter-experiment variability; and biological effect data such as cell cycle effects (p5-6).  Luecken speaks to the removal of data related to biological effects in the Data Correction and integration section, beginning at page 6.  “the most common biological data 
	In the same field of bias correction of RNA expression data sets, Macosko provides bias correcting steps for RNA expression data from single cell analysis using their Drop-Seq procedure.  Once the enriched RNA is obtained, the sequencing is performed on the Illumina NextSeq.  The supplemental information of Macosko sets forth the quality filtering, trimming, mapping to a reference, and then conversion of the mapped reads to gene expression data (Read Alignment and Generation of Digital Expression Data). The bias correction steps of Macosko specifically direct the removal of mitochondrial genes, non-coding genes, so called "ambient RNA", among others (Cell cycle Analysis of HEK and 3T3 cells) "this step removed genes that were identified as phase-specific in HeLa cells but did not correlate with that phase in our single-cell data." Supplemental table 4 (not included due to size but available online) lists histone 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to methods of Woo, Luecken and Macosko et al, adding steps of removing certain classes of gene expression data from the RNA-seq dataset into the methods of Woo et al is no more than "the mere application of a known technique to a piece of prior art ready for improvement." The methods of Woo already set forth steps of processing, QC and correcting RNA-seq data which includes removing non-human gene expression data.  The tutorial of Luecken specifically directs one of skill to examine sources of potential bias in the gene expression data, and how to address them. Luecken specifically speaks to removal of gene expression data from gene groups such as mitochondrial genes, pseudogenes, non-coding genes, and genes related to the cell cycle.  Luecken directs one of skill to consider various art-known sources such as Macosko for lists of genes suitable for removal.  Macosko provides detailed information on how to assess the same types of bias, and to remediate some by the removal of the data of certain gene sets, including mitochondrial genes, histone encoding genes, non-coding genes, ambient mRNA data, and a long list of others present in supplemental prima facie obvious absent evidence to the contrary.
With respect to claim 2, Woo discloses a cancer treatment can be applied (discussion)
With respect to claim 3, polyA enrichment is a part of the standard protocol (Woo: p3-4 RNA Sequencing).  Enrichment is also disclosed by Luecken and Macosko.
With respect to claim 4, transcript length and variability and/or polyA tail are addressed by Woo at p 4, Preprocessing and removal of mouse reads.  Luecken and Macosko similarly address transcript length, trimming, GC variability, et al.
With respect to claims 6-7, 9 and 10, the genes, sequences disclosed by Luecken and Macosko meet the limitations of genes to be removed. (See supplemental data of Macosko for genes).
With respect to claim 8-9, normalization is addressed throughout. (Woo: RNA-seq pipeline) Leucken and Macosko both address normalization in depth.

With respect to claim 12-13, the amount of paired read ends is dependent on the user (Woo: Quality filtering of variants, p4).  Macosko also discusses paired read ends in supplemental methods.
With respect to claim 14,Woo identifies cancer gene groups and microenvironment groups throughout, and including breast cancer [see supplemental information for gene names, including invasive breast cancer].  
With respect to claims 16-20, multiple samples can be analyzed and compared, or combined then analyzed and compared- throughout Woo.  Luecken and Macosko discuss how samples can be combined or separated dependent on the investigation.
With respect to claim 21 and 22, quality control (RNAseq pipeline, Quality filtering of variants, et al.) and gc content (preprocessing, quality filtering) are discussed and corrected throughout, (gene expression workflow, data processing and expression estimation, Classifier for EBV associated PDX lymphomas, Discussion et al.).  Luecken is directed to analysis of RNA-seq data comprising all such steps.


Claims 1-4, 6-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2020/0098448 A1) in view of Luecken (2019), further in view of Macosko (2018).
Shah et al. Methods of normalizing and correcting RNA expression data. US 2020/0098448 A1, having priority to 9/24/2018.

	Macosko et al. (2015) Highly Parallel genome-wide expression profiling of individual cells using nanoliter droplets. Cell vol 161, with supplemental information, 51 pages.
With respect to claim 1, and claims 23-25, Shah provides methods, systems, and programs for: Obtaining RNA-seq data from tissue samples of tumors [0005-0009, 0079]. The tumors can be enriched for RNA, then subjected to next generation sequencing protocols, to arrive at the RNA-seq dataset[0079]. The sequences can be “converted” to gene expression data [0014,0081-0084]. Bias is addressed by removing at least one gene[0010-0025, 0082]. The corrected data can then be used to identify or select treatments [0075,0085-0091, 0094-0099, 0101, etc].
Shah does not specifically set forth removal of gene expression data from the newly added gene families to claims 1 and 23-25 to remove a source of bias.  
Luecken et al provide a tutorial of computer workflows which can be used to analyze data resulting from RNA-seq experiments, including for gene expression data.  Luecken provides in depth analysis of sources of bias in RNA-seq raw data, gene expression data and DE (differential expression) data, as well as a variety of means to correct the data for those biases.  Pre-processing of raw data, quality control, and normalization are discussed beginning at page 3. Luecken indicates that in pre-processing and quality control, some data which fails to meet a threshold are removed from the dataset.  These outliers comprise dying cell data, data from cells with broken membranes, or doublet cells.  These removals are not based on the gene name, but on counts per barcode, genes per barcode, and the fraction of mitochondrial genes per barcode (p3).  Luecken states that filtering out genes that are not expressed in more than a few cells is 
specifically direct the removal of mitochondrial genes, non-coding genes, so called "ambient RNA", among others (Cell cycle Analysis of HEK and 3T3 cells) "this step removed genes that were identified as phase-specific in HeLa cells but did not correlate with that phase in our single-cell data." Supplemental table 4 (not included due to size but available online) lists histone encoding genes including HIST1H2BC, HIST3H2A, HIST3H2BA; and genes which may fall within mitochondrial family genes: MT-ATP6: ATP6V1A, ATP6V1D; MT-CYB: CYBA, MT-ND1: CCND1, CCND2; MT-ND4, MT-2, MT-1, MT-CYTB, MT-ND5, MT-3.
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to methods of Woo, Luecken and Macosko et al, adding steps of removing certain classes of gene expression data from the RNA-seq dataset prima facie obvious absent evidence to the contrary.
With respect to claim 2, a cancer treatment can be applied [Shah 0994-0101].

With respect to claim 4, transcript length and variability and/or polyA tail are addressed by Shah [0052-0053, 0061, 0072 et al.].  Luecken and Macosko similarly address transcript length, trimming, GC variability, et al.
With respect to claims 6-7, 9 and 10, the genes, sequences disclosed by Luecken and Macosko meet the limitations of genes to be removed. (See supplemental data of Macosko for genes).
With respect to claim 8-9, normalization is addressed throughout. (Shah: RNA-seq pipeline) Leucken and Macosko both address normalization in depth.
With respect to claim 11, alignment to references and annotation are performed by Shah at [0081-0101].  Luecken and Macosko both address alignment to references and annotation.
With respect to claim 12-13, the amount of paired read ends is dependent on the user (Shah: KPBM [0064]).  Macosko also discusses paired read ends in supplemental methods.
With respect to claim 14,shaw discloses BRCA cancer genes at 0093.
With respect to claims 16-20, multiple samples can be analyzed and compared, or combined then analyzed and compared- throughout Shah.  Luecken and Macosko discuss how samples can be combined or separated dependent on the investigation.
With respect to claim 21 and 22, quality control (RNAseq pipeline, Quality filtering of variants, et al.) and gc content (preprocessing, quality filtering) are discussed and corrected throughout.  Luecken is directed to analysis of RNA-seq data comprising all such steps. Macosko also addresses these steps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631